DOWNEY, Judge.
This is a timely appeal from a judgment of conviction and sentence on six counts, wherein the trial judge assessed 144 points because appellant was under legal constraint at the time of the commission of the criminal acts under consideration. On appeal, the sole question presented is whether the trial court erred in assessing points for each of the substantive offenses for which appellant was being sentenced.
Because the question had been certified to the supreme court by the Fifth District Court of Appeal in Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990), we withheld a decision in this case until resolution of Flowers. The supreme court has now authoritatively addressed the question in Flowers v. State, 586 So.2d 1058 (Fla.1991), holding that Florida’s Uniform Sentencing Guidelines do not require that legal constraint points be assessed for each offense committed while under legal constraint.
Accordingly, we reverse the sentences appealed from in this case and remand the cause to the trial court with instructions to resentenee appellant in accordance with the *668holding by the supreme court in the Flowers case.
GLICKSTEIN, C.J., and GARRETT, J., concur.